Poch, J. This cause comes before the Court on a joint stipulation submitted by the parties hereto. The parties have agreed to an entry of an award in the amount of $6,181.27. We concur. Claimant, John D. Simpson Construction Company, was hired by the State of Illinois Department of Transportation (IDOT) to repair the McDonough Street Bridge and bridgehouse (bridge) in Joliet, Illinois. The bridge had been damaged on April 9, 1976, to such an extent that it was unusable by vehicular and pedestrian traffic. In addition, the movement of river traffic was impaired. Because of the emergency nature of the repairs, a contract was let to Claimant under exemption (3) of section 6 of the Illinois Purchasing Act (Ill. Rev. Stat. 1979, ch. 127, par. 132.6). Thereunder, IDOT was not required to let the job out under competitive bidding procedures. At the time of Claimant’s contract, it was estimated that repair costs would be. around $65,000.00. The total cost of repair however was $71,759.07. IDOT has paid $65,577.80 to Claimant, leaving a balance due of $6,181.27. When payment was not forthcoming, Claimant filed this action against the State which after amendment sought the sum of $9,556.13 representing the balance of the repair costs plus interest. IDOT has reviewed the additional costs incurred by Claimant in its repair and has found them to be fair and reasonable. In agreeing to the stipulated award, the Claimant has waived its rights to any interest attributable to IDOT’s failure to pay the balance of the repair costs. The Court having reviewed the stipulation together with the supporting documentation attached thereto agrees that an award should be entered. It is hereby ordered that an award of $6,181.27 (six thousand one hundred eighty one dollars and twenty seven cents) be, and the same hereby is, entered on behalf of John D. Simpson Construction Company in full and final satisfaction of any and all claims which are the subject matter of the complaint herein.